Title: From Benjamin Franklin to Jacques and Anne-Louise Brillon de Jouy, 30 October 1781
From: Franklin, Benjamin
To: Brillon de Jouy, Jacques,Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


A Passy, ce 30. Octobre 81
Je vous remercie bien, mon cher & respectable Ami, de votre agréable Postscriptum, dans laquelle vous me faites esperer que vôtre Voyage aura l’heureux Effét proposé.
Mon fils est trés sensible à vôtre Bonté en vous souvenant de lui; il presente ses compliments respectueuses.
Nos dernieres Nouvelles de l’Amerique sont bonnes. Puissent ils continuer telles! Je suis toujours heureux quand la France a quelque Avantage sur nos Ennemis.
Le Reste de cette Lettre est pour Madame votre chere Femme. Et comme je propose d’y meler un peu de Galanterie, je vous en avertis, afin que vous aura la belle Occasion d’exercer vôtre Politesse en ne lisant plus loin.
J’ai reçu hier la charmante Epitre de ma cher Amie, dattée le 20, de Marseille. Le grand Voisin m’avoit communiqué auparavant une autre de la même espece, qui contoit l’histoire de votre Voyage. Je lui ai montré la mienne; ainsi chacune de vos Lettres donne du Plaisir à deux Personnes; & si deux cent, ou deux cent mille peuvent avoir l’occasion de les lire, le Plaisir donné sera augmenté en proportion.
Nous sommes tous en grand joie ici de la Naissance de notre Dauphin.— Avant qu’il avoit 24 heures, j’ai été, en qualité non pas d’un des Sages de l’Est, mais au contraire & de l’Ouest, faire mais Adorations, qu’il a reçu bien gracieusement. C’est un heureux Evenement pour la France, & pour la Reine qui est aimée par la France, & pour moi qui les aime tous les deux, & qui suis toujours gai quand je vois mes amis heureux.
J’apperçois que vous risez un peu en lisant que je me range parmi les Sages. Vous étés subtile Logicienne, & vous avez confondú tant de mes Raisonnemens, que je crains pour ceci que je va produire, à vous prouver que j’ai beaucoup de Sagesse. C’est que j’ai été né avec autant que les autres, & que j’en ai depensé très peu, ainsi je dois avoir une Quantité considerable de reste; peutêtre plus même que vous, qui faites tant de Consommation de la Votre, en l’usant tous les jours.
Vous m’avez fournis de jolies Lettres de Change tirées sur Madame le Veillard, sa Fille, & la petite mere Caillot. Je les presenterai demain au soir, & j’espere que ils seront duement honorées, ainsi que ceux sur le Reste des belles Dames de votre Connoissance. Pendant votre Absence, je me profiterai bien de tous les Embrassades que je reçoive sur votre Compte, & à votre Retour je me tiendrai prêt a les rendre fidellement à vous, avec les Interêts.— Mon fils pretende qu’il seroit plus a propos de tirer cette espéce de Traites en sa Faveur; & il se plaint que vous aviez oublié cela.— Mais ils sont toujours bonnes pour moi, car l’amour de l’argent comptant n’est pas diminué par la Viellesse.
On dit que les Dames des Pays que vous avez traversées, & que vous aurez à traverser en revenant, sont plus libertines que ceux de Paris. C’est à esperer, donc, que vous serez un peu apprivoisée par leur Conversation; & que vous retournerez de cette Voyage, comme avec plus de Santé, ainsi avec moins de Rigueur. Vous ne serez pas aussi estimable, peutêtre, mais beaucoup plus aimable. Choisissez.
Mon fils presente ses Respects affectionnées à vous & à les vôtres. Il a été à Chaumont deux Semaines, & il paroit avoir gagné en Santé.
Adieu ma trés chere Amie; & dites pour moi à vous même, toutes les tendres Amitiés que je sens, mais que je ne puis pas exprimer en votre langue, & difficilement dans la mienne.
Embrassez pour moi les aimables Enfans, & le bon Pere Pagin, & notre grand Ami.
 
Addressed: A Monsieur / Monsieur Brillon / à Nice
